Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Headings should be inserted before the different sections of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purosto et al. (EP 3,367,068).
Purosto et al. show a passenger/goods conveyor 10 having at least one transport entity 82 connected with at least one mover 11 which together co-act with a stator beam 12 which defines a movement trajectory for the transport entity 82, a linear motor is formed and the stator beam has at least on two opposite sides stator faces (see Figure 10) wherein the mover units 11 are arranged in a running direction and air gaps 34 are formed (see Figure 3) and there are electro-magnetic components 111-115 (see Figure 11) which co-act with stator poles to provide a propulsion force as well as an attraction force and there is at least one sensor 18 that acts as a magnetic sensor (see paragraph [0035]).
Re claim 2, it is inherent in the use of magnetic sensors to use the well-known Hall effect sensor.
Re claim 3, a plurality of sensors 19 are used.
Re claim 4, the sensors 19 are placed in an offset manner.
Re claim 5, at least two mover blocks are present.
Re claim 6, see Figures 8-10.
Re claim 7, Figure 1 shows the sensors 19 located at each end of the mover blocks.
Re claim 8, the sensors work as inductive sensors.
Re claim 11, each sensor 18 has a pair of sensors 19.
Re claim 12, the sensor unit 18 has an interface with sensors 19.
Re claim 13, included is a processor.
Re claim 14, see Figure 1.
Re claim 15 at one end in a running direction is a sensor 19.
Re claim 16, stator faces are formed on two opposite sides of the stator beam, see Figure 10.
Re claim 17, as per claim 1 rejection.
Re claim 18, two magnetic sensors 19 are positioned with the counter faces of the stator beam.
Re claims 19 and 20, the mover blocks have electro-magnetic components.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       10/14/2022